Title: To George Washington from Robert Morris, 15 June 1784
From: Morris, Robert
To: Washington, George



Dear Sir
Philada June 15th 1784

Having no Intention of entering again into the details of Mercantile Business, on the receipt of your Letter of the 2d Inst. I applied to those with whom I am Connected here, but found no Vacancy in their Counting Houses. And as I had announced to Congress my determination to quit the office of Finance during their recess, I had in Consequence of an Arrangement which I hinted to you when here, determined to establish a House of Business at New York. This is now fixed under the management of Mr Wm Constable & Mr John Rucker, two Gentlemen that have been regularly bred to business, are capable, active and Industrious; they have both had much Experience in Commerce, and their Honor and Integrity is unquestionable. Mr Rucker is going to Europe immediately, Mr Constable whom I think is personally known to you, sets down at New York and is now about to enter on the execution of his Business to him therefore I communicated your Letter and herewith you have a Copy of his Letter to me Containing the Terms on which he is willing to admit your Nephew into the Counting House. He wishes for a speedy Answer as many others will be applying the moment the House is publickly announced. As to the Terms I have nothing to say. With respect to the place I can only say that if one of my Sons was old enough I

should embrace the opp[ortunit]y of placing him. Your letter was immediately sent to Genl Armand who only left this place for Baltimore (where he is to embark) yesterday—My Ice House is about 18 feet deep and 16 Square, the bottom is a Coarse Gravell & the Water which drains from the Ice soaks into it as fast as the Ice melts, this prevents the necessity of a Drain which if the bottom was a Clay or Stiff Loom would be necessary and for this reason the side of a Hill is preferred generally for digging an Ice House, as if needful a drain can easily be cut from the bottom of it, through the side of the Hill to let the Water run out. The Walls of my Ice House are built of Stone without Mortar (which is called a Dry Wall) untill within a foot and a half of the Surface of the Earth when Mortar was used from thence to the Surface to make the top more binding and Solid—When this wall was brought up even with the Surface of the Earth I stopped there and then dug the foundation for another Wall two foot back from the first, and about two feet deep, this done the foundation was laid so as to enclose the whole of the Walls built on the inside of the Hole where the Ice is put and on this foundation is built the Walls which appear above ground and in mine they are about ten foot high, On these the Roof is fixed, these Walls are very thick, built of Stone and Mortar, afterwards rough Cast on the outside. I nailed a Cieling of Boards under the Roof flat from Wall to Wall, and filled all the Space between that Cieling and the Shingling of the Roof with Straw, so that the Heat of the Sun Cannot possibly have any Effect.
In the Bottom of the Ice House I placed some Blocks of Wood about two foot long and on these I laid a plat form of Common fence Rails Close enough to hold the Ice & open enough to let the Water pass through; thus the Ice lays two foot from the gravel and of Course gives room for the Water to soak away gradually without being in contact with the Ice, which if it was for any time would waste it amazingly. The upper Floor is laid on Joists placed across the top of the Inner wall and for greater security I nailed a Cieling under those Joists and filled the Space between the Cieling & Floor with Straw.
The Door for entering this Ice House from the north, a Trap Door is made in the middle of the Floor through which the Ice is put in and taken out—I find it best to fill with Ice which as it

is put in should be broke into small peices and pounded down with heavy Clubs or Battons such as Pavers use, if well beat it will after a while consolidate into one solid mass, and require to be cut out with a Chizell or Axe—I tryed Snow one year and lost it in June—The Ice keeps untill October or November and I beleive if the Hole was larger so as ⟨to ho⟩ld more it would keep untill Christmass, the closer it is packed the bett⟨er i⟩t keeps & I beleive if the Walls were lined with Straw between the Ice a⟨n⟩d stone it would preserve it much, the melting begins next the Walls and Continues round the Edge of the Body of Ice throughout the Season. Mrs Morris joins me in our best Compliments to Mrs Washington & yourself and I beg to return Mrs Washington my thanks for her kind present which will be very useful to me next winter. I am Dear Sir Your most Obedt hble servt

Robt Morris


P.S. Thatch is the best covering for an Ice House.

